— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered June 4, 1981, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to an indeterminate term of 3 to 9 years’ imprisonment. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an indeterminate term of 2 to 6 years’ imprisonment. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. Mangano, J. P., O’Connor, Weinstein and Brown, JJ., concur.